Exhibit 10.2
 
AMENDMENT TO THE AMERICAN PUBLIC EDUCATION
EMPLOYEE STOCK PURCHASE PLAN


The American Public Education Employee Stock Purchase Plan (the “ESPP”) is
hereby amended as set forth below, effective as of the date of adoption (the
“Adoption Date”) of this Amendment by the Board of Directors of the American
Public Education, Inc. (the “Corporation”), subject to the approval of this
Amendment by the stockholders of the Corporation, as provided below:


1.           The first sentence of Section 2 of the ESPP is amended and restated
to read as follows:


“Subject to adjustment as provided in Section 26 below, the aggregate number of
shares of Common Stock that may be made available for purchase by participating
employees under the Plan is two hundred thousand (200,000).”


2.           The following new sentence shall be ended to the end of Section 18
of the ESPP:


“Notwithstanding the foregoing provisions of this Section 18, where the period
of leave or absence exceeds three (3) months and the participant’s right to
reemployment is not guaranteed either by statute or by contract, the
participant’s employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave and the
participant shall receive a distribution in accordance with the provisions of
Section 17 of this Plan.”


3.           The last sentence of Section 25 of the ESPP is amended and restated
to read as follows:


“In any event, the Plan shall, without further action of the Board, terminate on
March 27, 2024, or, if earlier, at such time as all shares of Common Stock that
may be made available for purchase under the Plan pursuant to Section 2 above
have been issued.”


4.           The ESPP shall otherwise be unchanged by this Amendment.


5.           This Amendment is adopted subject to approval within 12 months of
the Adoption Date by a majority of the stockholders of the Corporation.  If the
stockholders fail to approve this Amendment within 12 months of the Adoption
Date, the number of shares of stock reserved for issuance under the ESPP shall
not exceed the number permitted under the Plan as in effect before the Adoption
Date.




*           *           *


The foregoing Amendment to the ESPP was duly adopted and approved by the Board
of Directors of the Corporation by resolution at a meeting held on March 7,
2014, subject to the approval of the Amendment by the stockholders of the
Corporation.





 
/s/ Carol S. Gilbert
 
Carol S. Gilbert
 
Secretary





 
 

--------------------------------------------------------------------------------

 




The foregoing Amendment to the ESPP was duly adopted by the stockholders of the
Corporation at a meeting held on June 13, 2014.





 
/s/ Carol S. Gilbert
 
Carol S. Gilbert
 
Secretary




